DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1 and 7, and the arguments presented has overcome the rejections presented in the previous Office Action dated, 12/07/2020 have been fully considered and are persuasive. Therefore, the Examiner has withdrawn the previously presented rejections and objections in this present Office Action. 
Election/Restrictions
Claims 1 and 7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), independent claim 18 and claims 19-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/17/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 7-8, 11-12 and 15-17 were objected to as depending from a rejected base claim, but also indicated as including allowable subject matter and that the claims would be allowable if rewritten in independent form to include the limitations of the base claim and any intervening claims. Presently, Applicant has amended independent claim 1 to include the allowable subject matter of now cancelled claim 12. In addition, previously objected to dependent claim 7 has been rewritten in independent form to include all the limitations of the base claim, independent claim 1, from which it previously depended. These amendments to claims 1 and 7 have overcome the previously presented rejections and objections in the Office Action dated 12/07/2020, which are withdrawn in this present Office Action. The prior art fails to provide teachings which either cure the deficiencies of Portier or teach and/or suggest the limitations of independent claims 1 and 7 as amended. Therefore, independent claim 1, claims 2-6, 8-11 and 13-17 depending therefrom as well as now independent claim 7 as amended are in condition for allowance. 
In addition, previously withdrawn, independent claim 18, which is directed to a method of manufacturing a detection panel, has been amended to also include the allowable subject matter of cancelled claim 12. With independent claims 1 and 7 as amended being directed to an allowable product, claims 18-20, are properly rejoined with the product claims 1-11 and 13-17 and are also allowable. With no outstanding rejections and/or objections remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899